Citation Nr: 0126516	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-04 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
from private hospital treatment on April 3, 1999, and for the 
cost of medication purchased on April 3, 1999.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1973 and from March 1982 to July 1996.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1999 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in St. Louis, 
Missouri, Jefferson Barracks Division, which denied payment 
or reimbursement for unauthorized medical expenses from 
private hospital treatment on April 3, 1999, and for the cost 
of medication purchased on April 3, 1999.  The veteran was 
notified of this decision in October 1999.  A notice of 
disagreement was received from the veteran in January 2000.  
A statement of the case was issued in March 2000, and a 
substantive appeal was received from the veteran in March 
2000.  A personal hearing was conducted at the VAMC in May 
2000.  A video conference hearing was held before Iris S. 
Sherman, a member of the Board in July 2001.  The case was 
sent to the Board by the RO in Manchester, New Hampshire.


REMAND

To be entitled to payment or reimbursement for medical 
expenses incurred without prior authorization from the VA, 
all of the following criteria must be met:  (a) that 
treatment was either (1) for an adjudicated service-connected 
disability, or (2) for a non-service-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; and (b) that a 
medical emergency existed of such nature that delay would 
have been hazardous to life or health; and (c) that no VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (2001).  In addition, the Board notes that the 
Millennium Health Care and Benefits Act, Public Law 106-117, 
which become effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency 
treatment.  See 38 U.S.C.A. § 1725 (West Supp. 2001); Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) 
(providing that the November 30, 1999, act shall take effect 
180 days after the date of enactment).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

In this case, the MAS denied reimbursement for medical 
expenses on the basis that the services (treatment for 
abdominal pain) rendered at St. Anthony's Medical Center, a 
private hospital, on April 3, 1999, and the medication 
purchased by the veteran on April 3, 1999, had been 
determined by VA medical staff to be non-emergent and that 
prior VA authorization for the services was not given.  The 
appellate record currently before the Board consists of the 
veteran's basic claims folder which includes copies of 
selected documents from a folder prepared by the MAS 
concerning the claim.  Prior to appellate review of the 
issue, the entire MAS folder (containing all original 
documents) must be associated with the basic claims folder.

If the MAS folder is unavailable, the RO, and in conjunction 
with the MAS, should search for any original records 
pertaining to the instant claim and appeal.  All attempts to 
obtain such records must be shown clearly, in writing, in the 
file.  If the RO and MAS cannot locate the vital records in 
this case, appropriate officials at the RO and MAS must 
provide a certified written statement that explains why such 
documents are unavailable (e.g., the records have been lost).  
If original documents are unavailable, the MAS must contact 
St. Anthony's Medical Center by written correspondence and 
request copies of such records (and the hospital should also 
furnish a written statement if it no longer has such 
records). 

The Board also notes that by a letter to the veteran dated in 
October 1999, the MAS informed the veteran that its Fee Basis 
Reviewing Physician had determined that the services in 
question were not rendered on an emergency basis.  A copy of 
this determination is not on file and should be obtained.  If 
a copy of this determination is not available, the MAS should 
obtain another medical opinion from a VA doctor as to whether 
a medical emergency existed of such nature that delay would 
have been hazardous to life or health and whether VA or 
Federal facilities were feasibly available and an attempt to 
use them beforehand, or obtain prior VA authorization for the 
services required, would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.

After the above actions are completed, the MAS should 
readjudicate the claim, and should note whether the veteran 
was considered to be permanently and totally disabled due to 
service-connected disabilities at the time of the private 
hospital treatment on April 3, 1999.  If the MAS continues to 
deny the veteran's claim, it is compulsory that a 
supplemental statement of the case be furnished to the 
veteran and his representative.

Finally, the Board notes that during the course of this 
appeal, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001).  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The veteran is advised that he may submit pertinent 
lay and medical evidence.  38 U.S.C.A. § 5103 (West Supp. 
2001).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The MAS must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed. 

2.  The MAS should assemble all original 
records (the pertinent MAS folder and any 
loose records) concerning the veteran's 
claim for payment of unauthorized medical 
expenses incurred on April 3, 1999, and 
these should be associated with the 
veteran's basic claims folder as part of 
the appellate record for the duration of 
the appeal to the Board.

In the event that the MAS and RO are 
unable to locate original medical and 
billing records of the veteran's April 
1999 treatment at St. Anthony's Medical 
Center, the MAS should contact that 
private hospital, in writing, and request 
copies of such records.  If the hospital 
no longer has the records, a written 
statement to that effect should be 
requested.

3.  All attempts to obtain the original 
records must be shown clearly, in 
writing, in the file.  If such documents 
cannot be located, appropriate officials 
from the MAS and RO should provide a 
certified statement to this effect, with 
an explanation as to why such documents 
are unavailable.

4.  The MAS should obtain a copy of the 
1999 determination by a Fee Basis 
Reviewing Physician which determined that 
the services in question were not 
rendered on an emergency basis, and 
associate it with the file.  If this 
determination is unavailable, the MAS 
should obtain another opinion by a VA 
doctor as to whether a medical emergency 
existed of such nature that delay would 
have been hazardous to life or health and 
whether VA or Federal facilities were 
feasibly available and an attempt to use 
them beforehand, or obtain prior VA 
authorization for the services required, 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

5.  After assuring that the above actions 
have been completed, to include 
compliance with the VCAA, the MAS should 
review the claim for payment or 
reimbursement for unauthorized medical 
expenses from private hospital treatment 
on April 3, 1999, and expenses for 
medication from Walgreens incurred on 
April 3, 1999.  If the claim is denied, 
the MAS should provide the veteran and 
his representative with a supplemental 
statement of the case and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


